McLain, C.
The appellant was indicted, convicted, and sentenced in the Haralson county drouit court to the penitentiary for three years for seduction. The indictment was drawn under section 1081 of the Code of 1906, and it charges, leaving out the formal pails, that appellant “did then and there unlawfully and feloniously seduce and have illicit intercourse with one Hilda Eyan, a female child under the age of eighteen, years old and of previous chaste character.” There are but two of the many assignments of error that we will consider.
First. Appellant assigns as fatal error that the indictment *475fails to use tbe words “then and there” just before the expression* “of previous chaste character.” He seems to contend that without these words the indictment does not definitely charge at what period in the life of the prosecutrix she was chaste. The term, “of previous chaste character” refers to- the time immediately previous to the offense. Any other construction would be too-strained and unreasonable, too captious and technical.
It is further contended that the prosecutrix is not corroborated in her statement. Our statutes provide that she must not only be of previous chaste character, but that the testimony of the-female seduced alone shall not be sufficient to convict. This is-a wise -and wholesome provision of the law. It guards against, or rather minimizes, the chances of an innocent party being-accused and convicted. Has the prosecutrix met these requirements of the law ? Without going into the details of the testimony on this point, we think she is abundantly corroborated by many facts and circumstances testified to in this case by witnesses other than the prosecutrix. The jury was fully warranted in finding defendant guilty.
Pee Curiam. The above opinion is adopted by the court-

Affirmed.